t c memo united_states tax_court university medical resident services p c petitioner v commissioner of internal revenue respondent university dental resident services p c petitioner v commissioner of internal revenue respondent docket nos 21401-94x 21402-94x filed date lawrence m ross for petitioners joan ronder domike for respondent memorandum opinion foley judge petitioners university medical resident services p c umrs and university dental resident services p c udrs seek a declaratory_judgment under sec_7428 that they are exempt from federal income_taxation under sec_501 as organizations meeting the requirements of sec_501 although they filed separate petitions these cases were consolidated under rule a pursuant to rule the cases were submitted for decision based on the stipulated administrative records as defined in rule b petitioners have exhausted their administrative remedies within the internal_revenue_service as required by sec_7428 and rule c received final adverse rulings dated date and invoked the jurisdiction of this court by petitions filed on date unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioners are professional service corporations organized under the not-for-profit corporation law of the state of new york each petitioner's principal_place_of_business was in buffalo new york at the time their respective petitions were filed prior to the state university of new york at buffalo new york the university sponsored graduate clinical training programs in medicine and dentistry within the university these programs were administered by the school of medicine and biomedical sciences and the school of dental medicine collectively the schools the clinical training provided is a prerequisite to the professional licensing of doctors and dentists in new york state the university does not maintain its own medical center to provide the necessary clinical training the university relies on its affiliation with several teaching hospitals in the buffalo area all clinical programs are conducted at one or more teaching hospitals prior to the schools and the affiliated teaching hospitals administered their own programs for the clinical education of medical and dental residents and fellows hereinafter residents and fellows will be referred to collectively as residents each hospital employed its own residents met its own payroll and provided its own benefits packages no one hospital or school had the resources necessary to implement a comprehensive program as a result the schools and the affiliated teaching hospitals had difficulty maintaining accreditation for their programs in new accreditation standards effective beginning in were announced by the accreditation council for graduate medical education acgme these standards required greater centralization of decision-making where two or more institutions join together to provide medical education in such cases the standards required the establishment of mechanisms to ensure that the operations of individual institutions are consistent with the overall mission of the group of institutions in the schools and the affiliated teaching hospitals responded to the new accreditation standards by entering into a contract entitled the graduate medical and dental education consortium of buffalo the consortium agreement the consortium agreement created a membership_organization the consortium comprising the schools and several affiliated teaching hospitals through the consortium agreement decision-making related to the conduct of clinical training programs was centralized and the consortium became the sole sponsoring institution with ultimate responsibility for all clinical training programs conducted at any of the hospitals the consortium agreement states the graduate medical dental education consortium of buffalo established in is a membership_organization designed to coordinate and manage the graduate medical and dental education programs approved by the accreditation council for graduate medical education acgme and the american dental association ada throughout the affiliated teaching institutions in western new york the consortium is the sponsoring institution of record for graduate medical and dental education programs in western new york in compliance with the requirements of the acgme and ada the consortium provides overall management and assumes final responsibility for that graduate medical and dental education all decisions relating to program operations resource allocations residents' grievances disciplinary actions and policy development are made by the consortium it makes and implements these decisions through meetings of the consortium a coordinating board that makes recommendations to the consortium and three standing committees each of these organizational units consists of representatives from the schools and the affiliated teaching hospitals prior to the schools and the member hospitals employed their own residents in june of umrs and udrs were incorporated the certificates of incorporation filed in june of and amended in april of state that the corporations were formed to render those professional services that a doctor in the case of umrs or a dentist in the case of udrs is authorized to render they further state that the corporations may engage in any activity that a professional_service_corporation is permitted to engage in under new york law subject_to the limitation that the corporations may not engage in any activity that would prevent them from qualifying under sec_501 as tax-exempt organizations in the event of dissolution all assets of each corporation are to be paid to the university or in the event that the university loses its tax-exempt status under sec_501 to a tax-exempt_organization qualified under sec_501 and selected by each petitioner's board_of directors under new york law the shares of professional service corporations can be issued only to individuals authorized to practice the profession that the corporation is authorized to practice although the corporations were each authorized to issue shares of stock each corporation issued only share the umrs share is held by michael f noe m d umrs's president the udrs share is held by sanford i nusbaum d d s udrs's president each shareholder is a faculty_member of the university and an employee of one of the affiliated teaching hospitals each serves without compensation from petitioners in july of the consortium affiliated teaching hospitals umrs and udrs entered into the graduate medical and dental education consolidation contract the consolidation contract the recitals section of the consolidation contract provides as follows i the consortium is the institution of record for governing graduate medical and dental education programs in western new york to comply with the requirements of the accreditation council on graduate medical education and the consortium provides overall management and program control for that graduate medical and dental education umrs and udrs are professional service corporations controlled by the consortium ii to promote the pooling of resources dedicated to graduate medical and dental education to improve hospital and ambulatory care and related health care for patients in the western new york area and to coordinate more closely the academic medical and dental programs in the teaching hospitals the teaching hospitals and the consortium desire to provide for the direct employment by umrs of the medical residents and fellows and the direct employment by udrs of the dental residents and fellows who are enrolled in the university training programs conducted at the teaching hospitals with coordination of the medical and dental education aspects of this employment by the administrative committee of the consortium umrs and udrs have been established to provide for that respective direct employment of the medical and dental residents and fellows the consolidation contract allocates responsibility among the schools the hospitals the consortium and petitioners it provides that commencing date all residents enrolled in academic medical programs administered by the consortium shall become employed by umrs and all residents enrolled in academic dental programs administered by the consortium shall become employed by udrs it further provides that the affiliated teaching hospitals would contract with petitioners for the provision of residents petitioners serve only the schools and the affiliated teaching hospitals each of which is a tax-exempt_organization qualified under sec_501 under the consolidation contract the schools and the hospitals follow specific procedures with respect to the allocation of residents the program directors at each of the teaching hospitals project their hospital's needs for residents and communicate that estimate to the consortium applicants for residency positions submit an application to the consortium the schools the consortium and the teaching hospitals then select residents to meet each hospital's needs and communicate that selection to umrs in the case of medical residents or udrs in the case of dental residents thereafter a certificate of residency is issued by the consortium and the resident is assigned to the appropriate hospital the consolidation contract provides the parties recognize that due to the fact that the employment of the residents is ancillary to the primary purpose of graduate medical and dental education the selection credentialing academic instruction and supervision of the residents is to a large extent uniquely within the province of the university and the consortium subject_to the legal obligations of the respective teaching hospitals to supervise professional practice and other matters within their respective facilities accordingly it is contemplated that umrs and udrs would have limited input into the process selecting the individuals comprising the housestaff the consolidation contract also states that petitioners have the power to hire and fire residents the affiliated teaching hospitals however supervise the residents and have the right to refuse to accept the assignment of a particular resident the consortium and the affected teaching hospital have the right to discipline residents the consolidation contract provides that petitioners are not legally liable for lawsuits resulting from such disciplinary actions the consolidation contract further states that each hospital must provide medical malpractice insurance for the residents working at its facility and must indemnify petitioners for all liability arising out of alleged malpractice on the part of residents once a resident is selected and allocated to a member hospital the relevant petitioner assumes responsibility for the payment of all wages benefits and related payroll_taxes and deductions in connection with the resident's employment the consortium determines the amount of compensation and benefits at least days prior to the date umrs or udrs makes a payment for compensation the relevant school or hospital remits to umrs or udrs funds equal to the amount of the payment petitioners do not engage in fund-raising activities and receive all of their funding from the schools and hospitals under the consolidation contract petitioners must provide the schools and hospitals with quarterly reports describing all receipts and disbursements and the consortium has the right to audit petitioners’ books_and_records because petitioners have no administrative employees petitioners' administrative activities ie processing invoices sent to the schools and hospitals and salary payments made to residents are performed by employees of the schools each petitioner's actual and projected annual profits as of may of were less than one-tenth of percent of gross revenue on date respondent issued final adverse rulings notifying petitioners that they did not qualify for tax exemption the rulings each stated in pertinent part you have failed to establish that you will be operated exclusively for exempt purposes as required by sec_501 of the code your primary activity is to provide administrative services to teaching hospitals affiliated through the consortium with the state university of new york at buffalo residency training program by paying salaries and fringe_benefits of the residents working in these hospitals this activity does not advance education within the meaning of sec_1_501_c_3_-1 of the income_tax regulations you also do not qualify under sec_501 of the code because you are not operating_on_a_cooperative_basis i in general discussion sec_501 provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 sets forth a list of exempt_organizations the list includes organizations organized and operated exclusively for charitable or educational_purposes sec_501 sec_501 entitled cooperative_hospital_service_organizations provides that an organization will be treated as meeting the requirements of sec_501 if the organization is organized and operated exclusively to provide listed services solely to two or more hospitals meeting certain requirements organized on a cooperative basis and paying net_earnings to members within a specified time period and wholly owned by the members if the organization has capital stock sec_501 petitioners contend that they are charitable and educational organizations within the meaning of sec_501 respondent counters that petitioners are neither charitable nor educational organizations and that they are operated for a substantial nonexempt purpose respondent further argues that petitioners do not fit within sec_501 and that pursuant to the supreme court's decision in 450_us_1 petitioners cannot qualify under sec_501 as a preliminary matter we note that in this case sec_501 does not preclude an analysis under sec_501 in hcsc-laundry v united_states supra the supreme court held that sec_501 is the exclusive provision for hospital cooperatives to qualify under sec_501 and that a hospital cooperative that does not satisfy sec_501 cannot qualify independently under sec_501 to qualify as a hospital cooperative under sec_501 the organization must provide services solely for two or more hospitals petitioners serve schools in addition to hospitals thus they are not hospital cooperatives and sec_501 does not preclude petitioners from qualifying under sec_501 to qualify under sec_501 petitioners must establish that they are both organized and operated exclusively for exempt purposes sec_1_501_c_3_-1 income_tax regs respondent concedes that petitioners are organized exclusively for exempt purposes but argues that petitioners are not operated exclusively for such purposes an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more exempt purposes listed in sec_501 sec_1_501_c_3_-1 income_tax regs whether an organization is operated exclusively for one or more exempt purposes is a question of fact to be resolved on the basis of all the evidence in the administrative record 70_tc_352 washington research found v commissioner tcmemo_1985_570 petitioners have the burden of establishing that the grounds for denying exemption stated in the final notices of determination were inadequate rule c a 103_tc_140 affd 71_f3d_808 11th cir ii qualification as charitable under sec_501 petitioners argue that they are operated exclusively for charitable purposes the term charitable is used in sec_501 in its generally accepted legal sense which includes the advancement of education and lessening the burdens of government 102_tc_558 affd 37_f3d_216 5th cir sec_1_501_c_3_-1 income_tax regs a advancement of education petitioners contend that they advance education in two ways we reject both of petitioners' contentions first petitioners argue that they advance education by assisting the schools in meeting several requirements imposed by the acgme accreditation standards petitioners contend that they assist in the provision of uniform pay and benefits for residents of similar experience levels as required by the accreditation standards the consortium agreement however states that the consortium not petitioners determines resident compensation levels petitioners contend that they assist in the provision of professional liability insurance for residents as required by the accreditation standards the consolidation contract however states that the member hospitals not petitioners provide such insurance petitioners contend that they assist in the provision of adequate financial support to residents as required by the accreditation standards the consolidation contract however states that the schools and hospitals not petitioners provide all funding of resident salaries and benefits indeed the consortium agreement states that it is the consortium not petitioners that generally has responsibility for ensuring compliance with the accreditation standards consequently we conclude that petitioners provide the schools and hospitals minimal if any assistance in meeting these standards second petitioners argue that they advance education by working with the schools and hospitals to manage program-related activities petitioners however do not manage any educational programs petitioners emphasize that they have the right to hire and fire residents the schools and hospitals however have an effective veto over petitioners’ hiring decisions because the schools and hospitals have the right to refuse to allow a resident to perform his or her duties in addition the consortium handles all resident grievances including matters of termination of employment thus even if the consolidation contract grants petitioners the right to hire and fire residents other provisions of the contract supersede that right by delegating substantial responsibility to the consortium and its members further even if petitioners did have responsibility for the program they have no administrative employees so it is unclear how they would discharge this responsibility petitioners have not met their burden of establishing that they advance the education of residents b lessening the burdens of government petitioners also argue that they lessen the burdens of government an organization lessens the burdens of government if the activities undertaken are those that the government considers to be its burden and those activities actually lessen such burdens 88_tc_1 affd without published opinion 838_f2d_465 4th cir petitioners have not established that the schools and or hospitals constitute governmental agencies nor have they established that the activities they have undertaken are those that the government considers its burden even if we assume that petitioners had established these points their activities do not lessen any burdens all of petitioners' financial support comes from the schools and hospitals the cost of paying salaries and providing benefits is passed on to the schools and hospitals and is the cost that would be incurred if the schools and hospitals payed the residents themselves further the administrative costs of these activities are not assumed by petitioners because the work is performed by employees of the schools petitioners argue that revrul_85_2 1985_1_cb_178 supports their contention that they should qualify as exempt_organizations we disagree in that revenue_ruling the rules of a local court required the appointment of guardians ad litem to represent children in cases involving abuse an organization was formed to train volunteer guardians who ultimately replaced court-hired attorneys the organization was not fully funded by the court thus the organization lessened the burdens of government in the present case petitioners are funded in full by the schools and hospitals petitioners do not contribute any funds toward the education of residents consequently the revenue_ruling is not applicable iii qualification as educational under sec_501 petitioners' final argument is that they qualify as educational organizations generally the term educational as used in sec_501 relates to the instruction or training of an individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to an individual and beneficial to the community sec_1_501_c_3_-1 income_tax regs petitioners do not claim to qualify independently as educational organizations but contend under the integral_part_doctrine that they are entitled to share in the consortium members’ exempt status see 158_fsupp_560 the integral_part_doctrine is not a codified rule but is a judicial doctrine recognized in cases regulations and revenue rulings as a basis for derivative exemption under sec_501 the cases applying this doctrine have held that where an organization bears a close and intimate relationship to the operation of one or more tax-exempt organizations and provides a necessary and indispensable service solely to those tax-exempt organizations it will take on the exempt status of those organizations see eg hospital bureau of standards supplies inc v united_states supra pincite council for bibliographic info technologies v commissioner tcmemo_1992_364 the rationale behind the integral_part_doctrine is that an organization that takes over an essential task which would otherwise have to be performed by the organizations served should be exempt because the members would continue to be exempt if they performed the task themselves cf hospital bureau of standards supplies inc v united_states supra pincite concluding that an organization that took over an essential task was exempt under integral_part_doctrine 32_fedclaims_277 concluding that an organization that took over a nonessential task was not exempt under the integral_part_doctrine in cases granting exemption based on the integral_part_doctrine the organization seeking exemption invariably contributed to the attainment of its members’ exempt_purpose nonprofits' ins alliance v united_states supra cf 591_f2d_620 involving an independent corporation that provided higher quality laundry services for member hospitals at lower cost in furtherance of their exempt_purpose 24_tc_384 involving an independently funded trust that published a newsletter and operated a scholarship program in furtherance of a university’s exempt_purpose in the present case petitioners’ function is merely incidental to the exempt_purpose of the organizations they serve indeed the consolidation contract states that the employment of the residents is ancillary to the primary purpose of graduate medical and dental education emphasis added a comparison of the facts in hospital bureau and council for bibliographic info technologies with those in the present case further establishes this point in hospital bureau and council for bibliographic info technologies the organizations seeking exemption took over functions previously performed by the organizations they served in order to achieve cost reductions and better achieve the organizations’ exempt_purpose hospital bureau of standards supplies v united_states supra involving a corporation that took over the purchasing of hospital supplies in order to achieve volume discounts for its members council for bibliographic info technologies v commissioner supra involving a corporation that took over operation and maintenance of a computerized library research system enabling member libraries to better perform their exempt functions in the present case petitioners are superfluous corporate shells that make no cognizable contribution to the education of residents despite petitioners' incorporations all funds continue to be provided by the schools and hospitals and all program-related decisions continue to be made through the consortium the schools and the hospitals continue to supervise and train the residents and pay their salaries in addition the consortium continues to make the policy decisions just as it has since the only change since the incorporation of petitioners is that the money used to pay residents is funneled through petitioners before it reaches the residents as the consolidation contract states the consortium has overall management and program control with respect to the education of residents petitioners are merely corporations controlled by the consortium in substance petitioners appear to be appendages rather than integral parts iv conclusion we hold that petitioners have not satisfied their burden of establishing that respondent's final adverse determinations were erroneous our holding is consistent with the policy underlying sec_501 the supreme court has stated that congress in enacting sec_501 sought to encourage the development of private institutions that serve a useful public purpose or supplement or take the place of public institutions of the same kind 461_us_574 in essence an organization obtains exemption from tax under sec_501 in recognition of its contribution to the public petitioners make no such contribution to reflect the foregoing decisions will be entered for respondent
